On Petition for Rehearing.
Watson, J.
5. In support of their petition appellee’s counsel have earnestly insisted that because the first paragraph, which is not based on the violation of an ordinance of the town of Cicero in force at the time of the accident, does contain the averment “that Cass street is a public street in said town,” and the further fact that the jury by its answers to interrogatories find that'“Cass street is a street of said town,” the necessary averment that is omitted in the second paragraph is thereby supplied, or at least the defect is thereby cured. It must be remembered that this paragraph is tested by demurrer, and it must stand or fall unaided by the allegations in another paragraph or part of the record, Fidelity & Casualty Co. v. Sanders *37(1904), 32 Ind. App. 448; American Ins. Co. v. Replogle (1888), 114 Ind. 1; Louisville, etc., R. Co. v. Bates (1897), 146 Ind. 564; Runner v. Scott ( 1898), 150 Ind. 441; Pittsburgh, etc., R. Co. v. Moore (1899), 152 Ind. 345, 44 L. R. A. 638; Cleveland, etc., R. Co. v. Parker (1900), 154 Ind. 153; Goodwine v. Cadwallader (1902), 158 Ind. 202.
We have considered the questions discussed by counsel, and find no reason for changing our opinion.
Petition for rehearing overruled.